ORDER
McNULTY, Judge.
This matter came on for hearing at Clearwater, Florida, October 4, 1972, upon Appellant, Glenn W. Turner’s, Petition for Writ of Habeas Corpus or in the alternative for bail pending Appeal. Counsel for the Appellant and the State of Florida, as well as the Appellant, are before the Court.
The Court finds that the Appellant has been adjudged in direct contempt of the lower Court, has requested the setting of reasonable bail incident to an Appeal from said Contempt, that said request has been denied and that a timely notice of appeal has been filed. The Court has examined *395the pleadings and exhibits and received oral argument of counsel. The Court finds that there is cause to believe that the order of the lower Court denying bail may well be in violation of the principles announced in Younghans v. State, 90 So.2d 308 (Fla.1956).
Therefore, it is hereby ordered That:
1) Appellant’s Petition for Writ of Ha-beas Corpus pertaining to bail pending appeal is hereby granted pending the consideration and ruling of a full panel of this Court on the question of the correctness of the lower court’s ruling denying bail pending appeal under the provisions of F.A.R. 6.15, 32 F.S.A. This matter is scheduled for hearing at Lakeland, Florida, at 10:00 a. m. Thursday, October 5, 1972.
2) Bail pending this review and determination by a full panel of this Court is hereby set in the amount of $2000.
3) Honorable Donald S. Genung, Sheriff of Pinellas County, Florida, be, and he is hereby directed to immediately release Appellant upon posting of the bond herein provided for.